 

Exhibit 10.6

 

March 29, 2010

 

 

 

Mark Ianni

 

 

 

Dear Mark:

 

                The 2010 bonus plan reflects the goals for our company this
coming year. Your bonus is

based on pre-tax profit for the company in 2010.

 

30.00% of your cumulative salary if the company achieves a pre-tax profit
of                          $              1

37.50% of your cumulative salary if the company achieves a pre-tax profit
of                          $1,000,000

50.00% of your cumulative salary if the company achieves a pre-tax profit
of                          $2,000,000

62.50% of your cumulative salary if the company achieves a pre-tax profit
of                          $3,000,000

75.00% of your cumulative salary if the company achieves a pre-tax profit
of                          $4,000,000

 

                In addition, you will earn 12.5% of your cumulative salary if,
in the opinion of the

Compensation Committee, you meet the goals outlined in the document provided to
you

separately and the company makes a pre-tax profit of at least $1.

 

                I will send a quarterly update in conjunction with our earnings
announcement to update you

on the performance of the company versus the bonus plan.

 

                The 2010 bonus period covers the fiscal months of February 2010
through January 2011.

You must be an active employee of Bakers Footwear Group at the time the bonus is
paid to be

eligible to receive your bonus.

 

                                                                                                               
Sincerely,

 

                                                                                                               
/s/ Peter Edison

 

                                                                                                               
Peter Edison

ss

 

 

 

--------------------------------------------------------------------------------

